Per Curiam.
This is an action to foreclose a mortgage executed by the intestate Martin to secure a portion of the purchase money of the premises. The answer of the defendants Olive and John Martin, avers that all the property of the intestate, including the mortgaged premises, was set apart to said defendants under section 1469 of the Code of Civil Procedure. The answer was demurred to, and the demurrer overruled.
We are of opinion that the demurrer should have been sustained. The matters set up in the answer constitute no defense to this action.
Judgment reversed and cause remanded with instruction to sustain the demurrer to defendants’ answer, with leave to amend within ten days after notice thereof.